EX-10 2 exhibit10.htm

REDROLLER HOLDINGS, INC.

2007 Stock Option and Stock Incentive Plan

1.Purpose and Eligibility

The purpose of this 2007 Stock Option and Stock Incentive Plan (the "Plan") of
RedRoller Holdings, Inc. (the "Company") is intended to promote the future
success and growth of the Company by providing stock options and other equity
interests in the Comapny (each an "Award") to employees, officers, directors,
consultants and advisors of the Company and its Subsidiaries, all of whom are
eligible to receive Awards under the Plan. Any person to whom an Award has been
granted under the Plan is called a "Participant." Additional definitions are
contained in Section 8 hereof.

2. Types of Awards and Administration

a. Types of Awards/ This Plan is intended to provide: (i) officers and other
employees of the Company opportunities to purchase shares of common stock, par
value $0.001, of the Company (the "Common Stock") pursuant to options granted
hereunder which qualify as "incentive stock options" under Section 422(b) of the
Code ("Incentive Stock Options"); (ii)  directors, officers, employees,
consultants and advisors of the Company opportunities to purchase Common Stock
pursuant to options granted hereunder which do not qualify as Incentive Stock
Options ("Non-Qualified Options" and, together with Incentive Stock Options,
"Options"); and (iii) to directors, officers, employees, consultants and
advisors of the Company by providing them with awards of Common Stock ("Stock
Awards").

b. Administration by Board of Directors. The Plan will be administered by the
Board of Directors of the Company (the "Board") or by a committee appointed
under the Board as provided by subsection (c) hereunder, whose construction and
interpretation of the terms and provisions of the Plan shall be final and
conclusive on all parties. The Board, in its sole discretion, shall have the
authority to: (i) grant and amend Awards; (ii) adopt, amend and repeal rules
relating to the Plan; (iii) interpret and correct the provisions of the Plan and
any Award; and (iv) amend the Plan and any Award issued hereunder in order to
assure that such Awards do not provide a deferral of compensation that would be
subject to Code Section 409A, and otherwise to administer the Plan so as to
comply with applicable provisions of Code Section 409A or any regulations or IRS
guidance issued thereunder. All decisions by the Board shall be final and
binding on all interested persons. Neither the Company nor any member of the
Board shall be liable for any action or determination relating to the Plan.

c. Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a "Committee"). All references in the
Plan to the "Board" shall mean such Committee or the Board.

d. Delegation to Executive Officers. To the extent permitted by applicable law,
the Board may delegate to one or more executive officers of the Company the
power to grant Awards and exercise such other powers under the Plan as the Board
may determine, provided that the Board shall fix the maximum number of Awards to
be granted and the maximum number of shares issuable to any one Participant
pursuant to Awards granted by such executive officers.

3. Stock Available for Awards

a. Number of Shares. Subject to adjustment under Section 3(b) hereof, the
maximum number of shares of Common Stock that may be issued pursuant to the Plan
is 5,698,823 shares. If any Award expires, or is terminated, surrendered or
forfeited, in whole or in part, the unissued Common Stock covered by such Award
shall again be available for the grant of Awards under the Plan. If shares of
Common Stock issued pursuant to the Plan are repurchased by, or are surrendered
or forfeited to, the Company at no more than cost, such shares of Common Stock
shall again be available for the grant of Awards under the Plan; provided that
the cumulative number of such shares that may be so reissued under the Plan will
not exceed 5,698,823 shares. Shares issued under the Plan may consist in whole
or in part of authorized but unissued shares or treasury shares.

b. Adjustment to Common Stock. In the event of any stock split, stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off, split-up,
or other similar change in capitalization or event, (i) the number and class of
securities available for Awards under the Plan and the per Participant share
limit, (ii) the number and class of securities, vesting schedule and exercise
price per share subject to each outstanding Option, (iii) the repurchase price
per security subject to repurchase, and (iv) the terms of each other outstanding
stock-based Award shall be adjusted by the Company (or substituted Awards may be
made) to the extent the Board shall determine, in good faith, that such an
adjustment (or substitution) is appropriate. If Section 7(e)(i) hereof applies
for any event, this Section 3(b) shall not be applicable. Notwithstanding the
foregoing, these adjustments shall be made to the extent necessary, in such a
manner as to avoid any Award granted hereunder being classified as a deferral of
compensation within the meaning of Code Section 409A, and the regulations or IRS
guidance issued thereunder.

4. Stock Options

a. General. The Board may grant Options and determine the number of shares of
Common Stock to be covered by each Option, the exercise price of each Option and
the conditions and limitations applicable to the exercise of each Option and the
Common Stock issued upon the exercise of each Option, including vesting
provisions, repurchase provisions and restrictions relating to applicable
federal or state securities laws, as it considers advisable.

b. Incentive Stock Options. An Option that the Board intends to be an Incentive
Stock Option shall be granted only to employees and officers of the Company and
shall be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Board and the Company shall have no liability if an
Option or any part thereof that is intended to be an Incentive Stock Option does
not qualify as such. An Option or any part thereof that does not qualify as an
Incentive Stock Option shall be a Non-Qualified Option. Incentive Stock Options
granted under the Plan shall be subject to the following additional terms and
conditions:

(i) Each Incentive Stock Option granted under the Plan shall, at the time of
grant, be specifically designated as such in the Award Agreement (as such term
is defined herein) covering such Incentive Stock Option.

(ii) If any individual to whom an Incentive Stock Option is to be granted under
the Plan is, at the time of the grant of such Incentive Stock Option, the owner
of stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company (after taking into account the attribution of
stock ownership rules of Section 424(d) of the Code), then the following special
provisions shall be applicable to the Incentive Stock Option granted to such
individual:

-         The purchase price per share of the Common Stock subject to such
Incentive Stock Option shall not be less than 110% of the Fair Market Value of a
share of Common Stock at the time of grant; and

-         the Option exercise period shall not exceed five (5) years from the
date of grant.

(iii) For as long as the Code shall so provide, Options granted to any
individual under the Plan which are intended to constitute Incentive Stock
Options shall not constitute Incentive Stock Options to the extent that such
Options, in the aggregate, become exercisable for the first time in any one (1)
calendar year for shares of Common Stock with an aggregate Fair Market Value
(determined as of the respective date or dates of grant) of more than $100,000.

(iv) No Incentive Stock Option may be exercised unless, at the time of such
exercise, the Participant is, and has been continuously since the date of grant
of his or her Option, employed by the Company, except that:

-         an Incentive Stock Option may be exercised within the period of three
(3) months after the date the Participant ceases to be an employee or officer of
the Company (or within such lesser period as may be specified in the applicable
Award Agreement) if and only to the extent that the Incentive Stock Option was
exercisable at the date of employment termination, provided that the agreement
with respect to such Option may designate a longer exercise period, and any
exercise after such three-month period shall be treated as the exercise of a
Non-Qualified Option under the Plan;

-         if the Participant dies while in the employ of the Company, or within
three (3) months after the Participant ceases to be in such employ, the
Incentive Stock Option may be exercised by the person to whom it is transferred
by will or the laws of descent and distribution within the period of one year
after the date of death (or within such lesser period as may be specified in the
applicable Award Agreement) if and only to the extent that the Incentive Stock
Option was exercisable at the date of death; and

-         if the Participant becomes disabled (within the meaning of
Section 22(e)(3) or any successor Section of the Code) while in the employ of
the Company, the Incentive Stock Option may be exercised within the period of
one (1) year after the date the Participant ceases to be in such employ because
of such disability (or within such lesser period as may be specified in the
applicable Award Agreement) if and only to the extent that the Incentive Stock
Option was exercisable at the date of employment termination.

Notwithstanding the foregoing provisions, no Incentive Stock Option may be
exercised after its expiration date.

c. Exercise Price. The Board shall establish the exercsie price (the "Exercise
Price") at the time each Option is granted and specify it in the applicable
Award Agreement. Notwithstanding the immediately preceding sentence, the
Exercise Price shall not be less than the Fair Market Value of a share of the
Common Stock on the date of grant of such option. Notwithstanding anything in
this Plan to the contrary, the price per share of Common Stock shall be
determined in such a manner as not to be a deferral of compensation within the
meaning of Code Section 409A and the regulations or IRS guidance issued
thereunder.

d. Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
Award Agreement, except that, in the case of an Incentive Stock Option, such
date shall not be later than ten (10) years after the date on which the Option
is granted and, in all cases, Options shall be subject to earlier termination as
provided in the Plan.

e. Exercise of Option. Options may be exercised in full or in installments.
Options may be exercised only by delivery to the Company of (i) a written notice
of exercise signed by the proper person, and (ii) payment in full as specified
in Section 4(f) hereof for the number of shares for which the Option is
exercised.

f. Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
shall be paid for by one or any combination of the following forms of payment:

(i) by check payable to the order of the Company;

(ii) except as otherwise explicitly provided in the applicable Award Agreement,
and only if the Common Stock is then publicly traded, delivery of an irrevocable
and unconditional undertaking by a creditworthy broker to deliver promptly to
the Company sufficient funds to pay the exercise price, or delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price; or

(iii) to the extent explicitly provided in the applicable Award Agreement, by
(x) delivery of shares of Common Stock owned by the Participant valued at Fair
Market Value, (y) delivery of a promissory note of the Participant to the
Company (and delivery to the Company by the Participant of a check in an amount
equal to the par value of the shares purchased), or (z) payment of such other
lawful consideration as the Board may determine.

5. Restricted Stock

a. Grants. The Board may grant Awards entitling recipients to acquire shares of
Common Stock, subject to (i) delivery to the Company by the Participant of a
check in an amount at least equal to the par value of the shares purchased, and
(ii) the right of the Company to repurchase all or part of such shares at their
issue price or other stated or formula price from the Participant in the event
that conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award (each, a "Restricted Stock Award").

b. Terms and Conditions. The Board shall determine the terms and conditions of
any such Restricted Stock Award. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). After
the expiration of the applicable restriction periods, the Company (or such
designee) shall deliver the certificates no longer subject to such restrictions
to the Participant or, if the Participant has died, to the beneficiary
designated by a Participant, in a manner determined by the Board, to receive
amounts due or exercise rights of the Participant in the event of the
Participant's death (the "Designated Beneficiary"). In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant's estate.

c. Rights/ Participants shall have full stockholder rights with respect to
Restricted Stock Awards shares upon issuance and delivery of a stock certificate
representing such shares, whether or not a Participant's interest in such shares
is vested. Accordingly, Participants shall have the right to vote such shares
and, subject to this Section 5, to receive any dividends or non-cash
distributions with respect to such shares. No adjustment shall be made for
dividends or other rights for which the record date is prior to the date any
such stock certificate is issued.

6. Other Stock-Based Awards

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including, without
limitation, the

grant of shares based upon certain conditions, the grant of securities
convertible into Common Stock and the grant of stock appreciation rights,
phantom stock awards or stock units.

7. General Provisions Applicable to Awards

a. Transferability of Awards. Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.

b. Documentation. Each Award under the Plan shall be evidenced by a written
instrument (an "Award Agreement") in such form as the Board shall determine or
as executed by an officer of the Company pursuant to authority delegated by the
Board. Each Award Agreement may contain terms and conditions in addition to
those set forth in the Plan provided that such terms and conditions do not
contravene the provisions of the Plan. The Board may amend or modify each Award
Agreement in any manner to the extent that the Board would have had the
authority to grant such Award under the Award Agreement as so modified or
amended, including without limitation changing the dates as of which an Award
becomes exercisable or restrictions on shares of the Common Stock lapse. The
foregoing notwithstanding, no modification of an Award Agreement may be made
that would materially, adversely affect a Participant without the approval of
the Participant; provided that the Board may modify any Award Agreement if such
modification is required by applicable law or as necessary or appropriate in
order to assure that no Award granted hereunder would be classified as a
deferral of compensation under Code Section 409A and the regulations or IRS
guidance issued thereunder.

c. Board Discretion.The terms of each type of Award need not be identical, and
the Board need not treat Participants uniformly.

d. Termination of Status. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant's legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award. Notwithstanding the foregoing, if a Participant's
employment or other relationship with the Company is terminated for "Cause," the
Options issued to such Participant shall terminate on the date of such
termination and shall thereupon not be exercisable to any extend wahtsoever. For
purposes of the Plan, "Cause" is conduct, as determined by the Board, involving
one or more of the following: (i) willful misconduct by the Participant which is
injurious to the Company; or (ii) the commission of an act of embezzlement,
fraud or deliberate disregard of the rules or policies of the Company which
results in economic loss, damage or injury to the Company; or (iii) the
unauthorized disclosure of any trade secret or confidential information of
either the Company or any third party who has a business relationship with the
Company; or (iv) a violation of any noncompetition covenant or assignment of
inventions obligation with the Company; or (v) the commission of an act which
induces any party to break a contract with the Company or to decline to do
business with the Company; or (vi) the conviction of the Participant of a
felony; or (vii) the failure of the Participant to perform in any material
respect his or her employment or engagement obligations without proper cause
therefor.

e. Acquisition of the Company

(i) Consequences of an Acquisition.

(A) Acquisition Defined. An "Acquisition" shall mean: (x) the sale of the
Company by merger in which the shareholders of the Company in their capacity as
such no longer own a majority of the outstanding equity securities of the
Company (or its successor); or (y) any sale of all or substantially all of the
assets or capital stock of the Company (other than in a spin-off or similar
transaction) or (z) any other acquisition of the business of the Company, as
determined by the Board.

(B) Acquisition Consequences. Unless otherwise expressly provided in the
applicable Award Agreement, upon the occurrence of an Acquisition, the Board or
the board of directors of the surviving or acquiring entity (as used in this
Section 7(e)(i)(B), also the "Board"), shall, as to outstanding Awards (on the
same basis or on different basis, as the Board shall specify), make appropriate
provision for the continuation of such Awards by the Company or the assumption
of such Awards by the surviving or acquiring entity and by substituting on an
equitable basis for the shares then subject to such Awards either (a) the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Acquisition, (b) shares of stock of the surviving or
acquiring corporation or (c) such other securities as the Board deems
appropriate, the fair market value of which (as determined by the Board in its
sole discretion) shall not materially differ from the Fair Market Value of the
shares of Common Stock subject to such Awards immediately preceding the
Acquisition. In addition to, or in lieu of the foregoing, with respect to
outstanding Options, the Board may, upon written notice to the affected
optionees, provide that one or more Options then outstanding shall become
immediately exercisable in full and that such Options must be exercised within a
specified number of days of the date of such notice, at the end of which period
such Options shall terminate; or provide that one or more Options then
outstanding shall become immediately exercisable in full and shall be terminated
in exchange for a cash payment equal to the excess of the Fair Market Value for
the shares subject to such Options over the exercise price thereof. Any
conversion described in subsections (a), (b) or (c) hereof, shall conform to the
requirements of Treasury Department Regulation Section 1.424-1, construed as if
the options under the Plan were statutory options, and any other requirements
the satisfaction of which the Board determines to be necessary or appropriate to
avoid classification as a deferral of compensation under Code Section 409A and
the regulations or IRS guidance issued thereunder.

(ii) Assumption of Awards Upon Certain Events. In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Board may grant Awards under the Plan in
substitution for stock and stock based awards issued by such entity or an
affiliate thereof. The substitute Awards shall be granted on such terms and
conditions as the Board considers appropriate in the circumstances.

(iii) Parachute Awards. Notwithstanding the provisions of Section 7(e)(i)(B)
hereof, if, in connection with an Acquisition described therein, a tax under
Section 4999 of the Code would be imposed on the Participant (after taking into
account the exceptions set forth in Sections 280G(b)(4) and 280G(b)(5) of the
Code), then the number of Awards which shall become exercisable, realizable or
vested as provided in such section shall be reduced (or delayed), to the minimum
extent necessary, so that no such tax would be imposed on the Participant (the
Awards not becoming so accelerated, realizable or vested, the "Parachute
Awards"); provided that if the "aggregate present value" of the Parachute Awards
would exceed the tax that, but for this sentence, would be imposed on the
Participant under Section 4999 of the Code in connection with the Acquisition,
then the Awards shall become immediately exercisable, realizable and vested
without regard to the provisions of this sentence. For purposes of the preceding
sentence, the "aggregate present value" of an Award shall be calculated on an
after-tax basis (other than taxes imposed by Section 4999 of the Code) and shall
be based on economic principles rather than the principles set forth under
Section 280G of the Code and the regulations promulgated thereunder. All
determinations required to be made under this Section 7(e)(iii) shall be made by
the Company.

f. Withholding. Each Participant shall pay to the Company, or make provisions
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability. The Board may allow Participants to
satisfy such tax obligations in whole or in part by transferring shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their Fair Market Value. The Company may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to a Participant.

g. Amendment of Awards. The Board may amend, modify or terminate any outstanding
Award including, but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Non-Qualified Option, provided that,
the Particiapnt's consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

h. Conditions on Delivery of Stock. The Company will not be obligated to deliver

any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the COmpany's counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, and (iii) the Participant has executed and delivered to
the Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations.

i. Acceleration. The Board may at any time provide that any Options shall become

immediately exercisable in full or in part, that any Restricted Stock Awards
shall be free of some or all restrictions, or that any other stock-based Awards
may become exercisable in full or in part or free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be,
despite the fact that the foregoing actions may (i) cause the application of
Sections 280G and 4999 of the Code if a change in control of the Company occurs,
or (ii) disqualify all or part of the Option as an Incentive Stock Option.

j. Maintenance of Exemption From Code Section 409A. Awards issued under this

Plan are intended to meet the requirements for exemption from coverage under
Code Section 409A and all grants shall be construed and administered
accordingly.

8. Miscellaneous



a. Definitions.



(i) "Company," for purposes of eligibility under the Plan, shall include any
present or future subsidiary corporations of RedRoller, Inc., as defined in
Section 424(f) of the Code (a "Subsidiary"), and any present or future parent
corporation of RedRoller, Inc., as defined in Section 424(e) of the Code. For
purposes of Awards other than Incentive Stock

Options, the term "Company" shall include any other business venture in which
the Company has a direct or indirect significant interest, as determined by the
Board in its sole discretion.

(ii) "Code" means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

(iii) "employee" for purposes of eligibility under the Plan (but not for
purposes of Section 4(b) hereof) shall include a person to whom an offer of
employment has been extended by the Company.

(iv) "Fair Market Value" if shares of the Common Stock are not then publicly
traded, shall be determined by any reasonable method chosen by the Board,
including, for example, any valuation method described in Treasury Regulation
Sec. 20.2031-2, or as determined pursuant to the applicable Award Agreement.

b. No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant, with
or without cause, free from any liability or claim under the Plan.

c. No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder thereof.

d. Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is adopted by the Board and the stockholders of the Company (the
"Effective Date"). No Awards shall be granted under the Plan after the
completion of ten years from the Effective Date, but Awards previously granted
may extend beyond that date.

e. Amendment of Plan.

(i) The Board may amend, suspend or terminate the Plan or any portion thereof at
any time, except that if at any time the approval of the stockholders of the
Company is required for any modification or amendment under Section 422 or any
successor section of the Code with respect to Incentive Stock Options or under
Rule 16b-3 ("Rule 16b-3") or any successor rule promulgated under the Securities
Exchange Act of 1934, as amended, or otherwise under applicable law or
regulations, the Board may not effect such modification or amendment without
such approval.

(ii) The termination or any modification or amendment of the Plan shall not,
without the consent of a Participant, affect his or her rights under Awards
previously granted to him or her. With the consent of the affected Participant,
the Board may amend outstanding Award Agreements in a manner not inconsistent
with the Plan. The Board shall have the right to amend or modify (i) the terms
and provisions of the Plan and of any outstanding Incentive Stock Options
granted under the Plan, to the extent necessary to qualify any or all such
Options for such favorable federal income tax treatment (including deferral of
taxation upon exercise) as may be afforded incentive stock options under Section
422 of the Code, and (ii) the terms and provisions of the Plan and of any
outstanding Option to the extent necessary to ensure the qualification of the
Plan under Rule 16b-3.

f. Governing Law. The provisions of the Plan and all Awards made hereunder shall
be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.